Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0073360 A1 to Foxlin.
Re claim 1, Foxlin discloses: An apparatus operating in portable device or robotic system (Fig. 1 diagrams robot 100, [0037] describes that the object of interest in Foxlin’s disclosure may be a vehicle, robot, article of sports equipment or clothing, a flying object, tool or the like, which [0039] is tracked for localizing purposes.) comprising:
a sensor unit that collects locale information of the apparatus ([0068], [0084] describes that, “the invention features a machine-accessible medium, which when accessed results in a tracking or navigation system that tracks or navigates, respectively, an object, performing operations that includes enumerating a set of sensing elements available to the tracking or navigation system, where the sensing elements available to the tracking or navigation system includes at least one of an inside-out sensor and an outside-in sensor. The inside-out sensor is fixed to the object and makes measurements with respect to a target fixed to an environment. The outside-in sensor is fixed to the environment and makes measurements with respect to a estimation module can process measurement information from either inside-out sensors, outside-in sensors, or a combination of inside-out and outside-in sensors depending on the sensors available."
[0164] describes that, "navigation system 90 builds a map of the environment, calibrates the sensors, and determines the location of the vehicle in the galaxy frame of reference. The navigation system 90 tracks the position and the orientation (together referred to as the 6-dimensional "pose") of vehicle 100 based on both inertial measurements as well as sensor measurements between sensing devices or targets in the vehicle 100 and sensing devices or targets that are fixed in the environment 106."
[0176]-[0179] identify that, in addition to sensors that take measurements with respect to point reference in the environment, such as LIDAR, laser scanners, CCD and other imaging sensors, the navigation system 90 can also comprise earth-referenced sensors such as GPS and altimeters which measure Cartesian positions. Magnetomers, gravitometers, magnetic compasses, and gyrocompasses can also be used to measure headings and location-variable fields. )
a map receiver that receives a static map from a remote map generating sensor, wherein the static map is generated based on locale information collected by the apparatus ({as noted in [0178], the measurements taken by navigation system 90 "contribute directly to the environment mapping process".  [0194] describes that an environment map is updated by 
Regarding the claimed map receiver being remote from a map generating sensor, [0446] describes that, "Data processing unit 190 can either reside in vehicle 100 or be located outside of vehicle 100. Measurements from sensors 102 and IMU 104 may be transmitted wirelessly to a server computer located at a base station, the server computer updates the vehicle states, vehicle maps, and environment maps based on the measurements, and sends the updated vehicle states, vehicle maps, and environment maps back to vehicle 100 for storage in a memory in vehicle 100.") 
	a localization generator that generates localization information of the apparatus (see the description of the navigation system operating in one of the modes including localization starting in [0246] and also including [0005], [0007], [0039], [0134]-[0138], [0148], [0434])
a map creator that creates a map for the apparatus based on the received static map and the localization information (As described with respect to [0199], [0212], and [0246], in one of the operation modes including SLAM, the environment map is iteratively updated based on further sensor measurements.)
	Re claims 2, 10, [0182] describes that the sensing array of the navigation system 90 generates 6-DOF outputs.
Re claim 4, refer to at least [0084], [0144], [0180], [0241] ‘inside-out’.
Re claim 5, refer to [0165], which describes that the ‘Vehicle 100’ referenced in the specification may be a ‘handheld object’.
	Re claims 6-7, 12-13, [0419] describes that at least portions of maps generated by devices may be shared with other vehicle devices. [0409] describes that if multiple vehicles are to be used in the same environment, in one embodiment, one vehicle generates and updates maps and shares them with all the other vehicles. [0412] also describes that environment maps 474 privately developed by one vehicle 370 may be shared or merged with private maps 474 developed by other vehicles. Factors for determining whether to share maps can include if position estimates from one vehicle are known to be more accurate, or whether one particular vehicle is located at a more favorable location with respect to targets. [0413] states that multiple devices may also share data processing. [0414]-[0415] describes that multiple devices can hand-off central control authority depending on states such as loss of communication.
Re claims 8, 14, Foxlin discloses performing mathematical operations on vectors related to quantities measured by sensors during localization, see [0182], [0184]-[0185], [0220], [0450], 
Re claim 9, refer to the rejection of claim 1. 
Re claims 16-17, refer to [0366], which discloses that the system can decide when to switch between SLAC, SLAM and LO. At least switching between SLAM and LO meets the limitation of running mapping and localization sequentially (as in LO environment mapping is no longer performed). And the SLAM mode itself as described in [0246] involves running map-building and localization simultaneously. And regarding distributed computing tasks, [0409] discloses distributing processing tasks between multiple portions of a single processing unit or multiple components of separate processing units.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin in view of US 10,032,276 to Liu et al.
	Re claims 3 and 11, [0241] of Foxlin contemplates a sensor arrangement using four inside-out camera sensors arranged on a vehicle and [0450] describes that each camera's orientation is tracked in the state vector "so that measurements from the camera can be interpreted". Liu also describes using inertial sensors ([0087], [0144], [0164], and measuring the generate overlapping views. 
Liu is an analogous prior art reference in the art of ‘inside-out’ vision based tracking systems (Liu 25:8) that teaches it was known in such an art for a plurality of cameras used for location/position tracking to have at least partially overlapping fields of view (See Liu Fig. 11 function 1110, 5:38-50, 27:22-32, 30:45-50). It would have been obvious to one having ordinary skill in the art at the time of the invention that the four-camera inside-out vision system of Foxlin could have comprised overlapping views as taught by Liu without causing any unexpected results. Advantages to overlapping views would be stereo vision w/ depth perception, as well as taking advantage of central regions of camera optics that are the most free from distortion. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular US 2012/0306850 to Balan (Microsoft) and US 2016/0070265 to Liu. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715